


110 HR 6607 IH: Social Security Uninsured Children’s

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6607
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Andrews
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to provide
		  monthly benefits for certain uninsured children living without
		  parents.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Uninsured Children’s
			 Entitlement Act of 2008.
		2.Benefits for
			 certain uninsured children
			(a)In
			 generalTitle II of the Social
			 Security Act is amended by adding after section 234 (42 U.S.C. 434)
			 the following new section:
				
					235.Benefits for certain uninsured children(a)EligibilityEvery individual who
				would not be entitled to child’s insurance benefits under section 202(d) upon
				filing application therefor and who—
							(1)has not attained
				the age of 18 and has not married,
							(2)(A)has no living parent or
				(B) with respect to each parent (including an adoptive parent) who is living,
				has provided to the Commissioner of Social Security (in such form and manner as
				shall be prescribed in regulations of the Commissioner) a notarized statement
				that such individual has had no contact with such parent for at least 2 years
				and that reasonable attempts by a guardian or appropriate government agency to
				locate such parent have not been successful,
								(3)is a resident of
				the United States (as defined in subsection (c)), and is (A) a citizen of the
				United States or (B) an alien lawfully admitted for permanent residence who has
				resided in the United States (as defined in subsection 210(i)) continuously
				during the 5 years immediately preceding the month in which he or she files
				application under this section, and
							(4)has filed
				application for benefits under this section,
							shall
				(subject to the limitations in this section) be entitled to a benefit under
				this section for each month beginning with the first month in which he or she
				becomes so entitled to such benefits and ending with the month preceding the
				month in which he or she attains 18 years of age or marries. No application
				under this section which is filed by an individual more than 3 months before
				the first month in which he or she meets the requirements of paragraphs (1),
				(2), and (3) shall be accepted as an application for purposes of this
				section.(b)Benefit
		  amountThe benefit amount
				to which an individual is entitled under this section for any month shall be
				the larger of $200 or the amount most recently established in lieu thereof
				under section 215(i).
						(c)Suspension where individual is residing
		  outside the United StatesThe benefit to
				which any individual is entitled under this section for any month shall not be
				paid if, during such month, such individual is not a resident of the United
				States. For purposes of this subsection, the term United States
				means the 50 States and the District of Columbia.
						(d)Treatment as monthly insurance
		  benefitsFor purposes of
				subsections (t) and (u) of section 202, a monthly benefit under this section
				shall be treated as a monthly insurance benefit payable under section
				202.
						(e)Annual reimbursement of Federal Old-Age
		  and Survivors Insurance Trust FundThere are
				authorized to be appropriated to the Federal Old-Age and Survivors Insurance
				Trust Fund for the fiscal year ending September 30, 2006, and for each fiscal
				year thereafter, such sums as the Commissioner of Social Security deems
				necessary on account of—
							(1)payments made under
				this section during the second preceding fiscal year and all fiscal years prior
				thereto to individuals entitled to benefits under this section,
							(2)the additional
				administrative expenses resulting from the payments described in paragraph (1),
				and
							(3)any loss in
				interest to such Trust Fund resulting from such payments and expenses, in order
				to place such Trust Fund in the same position at the end of such fiscal year as
				it would have been in if such payments had not been
				made.
							.
			(b)Cost of living
			 adjustmentsSection 215(i)(2)(A)(ii)(I) of such Act (42 U.S.C.
			 415(i)(2)(A)(ii)(I)) is amended by striking section 227 or 228
			 and inserting section 227, 228, or 235.
			3.Effective
			 dateThe amendments made by
			 this Act shall take effect with respect to applications filed on or after
			 January 1, 2009.
		
